Citation Nr: 1426004	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-24 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar muscle strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1980 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied a rating in excess of 10 percent for the Veteran's service-connected lumbar muscle strain disability.  Jurisdiction of this matter is with the RO in Roanoke, Virginia.

 Also at that time, the RO denied service connection for the Veteran for posttraumatic stress disorder (PTSD), sciatica and tinnitus.  Thereafter, in an October 2012 rating decision, the RO in Roanoke, Virginia, granted service connection for PTSD, sciatica of the left extremity and tinnitus.  As this is full grant of the benefit sought as to those issues, they are no longer on appeal. 

In a November 2012 Board hearing held at the RO, the Veteran presented evidence and oral testimony in support of his claim before a Veterans Law Judge (VLJ); a transcript of that hearing is associated with the claims file.  In a May 2014 letter, the Veteran was advised that the VLJ who held the November 2012 hearing was no longer with the Board and that he had the option of another Board hearing.  Later that same month, the Veteran responded that he did not wish to appear at another hearing and to consider his case on the evidence of record.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDING OF FACT

The Veteran's lumbar muscle strain disability is manifested by limitation of motion and complaint of pain in the left lower extremity.  The evidence does not show forward flexion of the lumbar spine of 60 degrees or less, combined range of motion of the lumbar spine of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for lumbar muscle strain have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 38 C.F.R. 3.159, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2013).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated in October 2010, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice further advised the Veteran of the responsibilities for providing supporting evidence, that VA and the Veteran had joint obligations to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The VCAA notice further explained how VA establishes disability rating and effective date elements of a claim for service connection. 

The relevant notice information must have been timely sent. The Court in   Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also 38 U.S.C.A.§ 5103(a); 38 C.F.R. § 3.159(b)(1).  The October 2010 VCAA notice correspondence preceded the January 2011 RO rating decision on appeal, and thus comported with the definition of timely notice.  The Veteran has had an opportunity to respond to the notice correspondence in advance of the most recent October 2013 Supplemental Statement of the Case (SSOC) readjudication his claim.  There is no objective indication of any further relevant information or evidence that must be associated with the record. The Veteran has therefore had the full opportunity to participate in the adjudication of the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

As noted above, the Veteran also was afforded a hearing before a VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's lumbar spine symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

The RO/AMC has taken appropriate action to comply with the duty to assist the Veteran with his claim through obtaining service treatment records (STRs), and records of VA as well as private treatment records.  The Veteran has also undergone a VA Compensation and Pension examination to determine the severity of his lumbosacral strain.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  Meanwhile, in furtherance of his claims, the Veteran has provided several personal statements and has testified at a Board hearing.  There is no indication of any further relevant evidence or information that has not already been obtained.  

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claims on the merits. 

Legal Criteria

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2013); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion. Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.  Painful motion is considered limited motion at the point that pain actually sets in. See VAOPGCPREC 9-98.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

In an August 2010 statement, the Veteran requested an increase in his 10 percent disability rating for his service-connected lumbar strain.  

Pursuant to the rating criteria for the spine, the service-connected lumbar spine disability has been rated 10 percent disabling from March 1992 under previous Diagnostic Code 5293 for pain and limitation of motion.  See 38 C.F.R. § 4.71a (prior to September 2003).  The Board notes that revised provisions for evaluating the spine were enacted on September 26, 2003 and these provisions are only applicable to claims received on or after that date.  Since the Veteran filed the current increased rating claim for the service-connected lumbar spine disability in August 2010, these revisions apply to the present case and the claim will be considered under the criteria effective as of the date of claim.  See 38 C.F.R. § 4.71a (2013).

Regarding claims filed after September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The rating criteria, in pertinent part, provide a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine is 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is present.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffens, or aching in the area of the spine affected by residuals of injury or disease).  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 38 C.F.R. § 4.71a, Note (2). 

The claims for Intervertebral Disc Syndrome rated under Diagnostic Code 5243 are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Note (6).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the rating criteria, in pertinent part, provides a 20 percent rating when the evidence shows incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is provided when the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating, the maximum available, is warranted when the evidence shows incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For VA purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

Analysis 

After a full review of the record, including the present level of disability and current lay and medical findings, the Board concludes that a rating in excess of 10 percent for the service connected lumbar spine disability is not warranted.  

VA medical records reflect that the Veteran has a history of low back pain.

At his November 2012 hearing, the Veteran asserted that he was entitled to a disability rating greater than 10 percent because he sometimes suffers so much pain that he can't even stand or walk.  

The Veteran was afforded a VA examination in August 2012 for an increase in his lumbar spine rating.  At that examination, he reported that his disability had its onset when he had to jump from a car because it was on fire.  He reported ibuprofen as his method of treatment.  He did not report any history of hospitalization or surgery at that examination.  The Veteran did not report any urinary problems.  However, he did report that at the time of the examination he suffered from constant low back pain which radiated down the left lateral aspect of his leg to below his knee to approximately mind calf, which he described as numbness and pain.  The Veteran did not report flare ups, or tenderness or pain to palpation for joints and/or soft tissue of the lumbar spine.  The Veteran's straight leg test was negative and he reported that he did not use any assistive devices.  The Veteran was reported as having a normal forward flexion ending at 90 degrees with no objective evidence of painful motion.  The Veteran's range of motion for extension ended at 30 degrees or greater, for lateral flexion on the right and left at 30 degrees or greater, and for lateral rotation for the right and left at 30 degrees or greater.  There was no objective evidence of pain on active range of motion.  The Board notes that the Veteran complained of pain radiating to his left lower extremity during the August 2012 VA examination.  There was IVDS of the lumbar spine, but no incapacitating episodes reported over the 12 months prior to the VA examination.  Imaging studies documented arthritis of the lumbar spine.  

Given the evidence of record, the Board finds that a disability rating in excess of 10 percent for the service connected lumbar spine disability is not warranted during the period under consideration.  In this regard, the competent and probative evidence does not demonstrate that there was forward flexion of the lumbar spine less than 60 degrees, or a combined range of motion of 120 degrees or less, which would be required for a higher, 20 percent rating.  Additionally, the evidence of record does not indicate that the Veteran has exhibited muscle spasms or guarding severe enough to result in abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2013).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of his lumbar spine disability, notably his pain.  However, the Board places greater probative value on the objective clinical findings which do not support the Veteran's contentions regarding the severity of his disability.  

In this regard, the competent medical evidence of record does not indicate significant functional loss attributed to the Veteran's back complaints to warrant an increased disability rating.  Specifically, during his VA examination in August 2012, the Veteran was able to maintain forward flexion up to 90 degrees, extension of 30 degrees, bilateral lateral flexion to 30 degrees and bilateral rotation to 30 degrees with a combined range of motion of 210 degrees.  There was no additional loss on repetitive range of motion testing.  The examiner also noted the absence of ankylosis as well as no spasm, atrophy, guarding, or weakness.

The Board further notes that, although the Veteran suffers from IVDS, it is not manifested by incapacitating episodes.  Therefore, no rating is warranted for the Veteran's IVDS based on incapacitating episodes.  

The Board also takes note that the Veteran's subjective complaints of pain radiating down his extremities have been documented.  In this regard, under the spine regulations discussed above, Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) [holding that under former Diagnostic Code 5293 a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder]. 

In an October 2012 rating decision, the Veteran was granted service connection and assigned an initial 20 percent disability rating for separate neurological manifestations, that is, for sciatica of the left lower extremity, secondary to his service-connected lumbar muscle strain.  Based on review of the record, the Board finds that the competent and probative evidence of record does not indicate any additional neurological rating is warranted.  In this regard, the August 2012 VA examiner only observed any neurological impairment as being "mild," in the left lower extremity and did not identify any impairment of the lower right extremity.  There is no competent and probative evidence to the contrary.  Based on this record, a separate rating for neurological impairment of the right lower extremity is not warranted.   Furthermore, the Veteran has not identified any bladder or bowel dysfunction associated with his lumbar spine disability, and none has been diagnosed.

The Board has also considered the Veteran's statements that his disability is worse than the 10 percent rating he currently receives.   It notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his low back disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated.  Here, the clinical evidence pertaining to the Veteran's lumbar muscle strain disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in the currently  assigned 10 percent rating in effect during the appeal period.

With respect to a staged rating, in this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected lumbar spine disability has not changed appreciably during the period on appeal.  There are no medical findings and no other evidence which would allow for the assignment of a compensable disability rating during the period of time here under consideration.  Specifically, as discussed above, the competent and probative evidence of record, to include the August 2012 VA examination report indicates that the Veteran's lumbar spine symptomatology has remained relatively stable throughout the period.  As such, there is no basis for awarding the Veteran a disability rating in excess of 10 percent for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

In light of the above, the claim for a higher rating for the Veteran's lumbar muscle strain disability must be denied.  In reaching this decision, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-scheduler consideration under 38 C.F.R. § 3.321(b)(1).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected lumbar spine disability is manifested by signs and symptoms such as limitation of motion, which impairs his ability to walk.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic code in the rating schedule corresponding to disabilities of the lumbar spine provides ratings on the basis of impairment to the spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in walking and moving around.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Board notes that it has no reason to doubt that the Veteran's lumbar spine disability symptomatology adversely impacts his employability; however, this is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  Furthermore, the Veteran does not contend, and the evidence of record does not suggest, that his lumbar muscle strain disability has resulted in frequent periods of hospitalization during the period under consideration.  Therefore, the Veteran's service-connected lumbar muscle strain disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Referral is not warranted.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Neither the Veteran nor the evidence of record suggests that his lumbar muscle strain disability has affected his ability to work; therefore, the issue of TDIU has not been raised.


ORDER

Entitlement to a disability rating in excess of 10 percent for lumbar muscle strain is denied.




____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


